Citation Nr: 0022393	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-operative residuals of a hallux valgus 
deformity with tender callosity, left foot, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for disorders of the 
left ankle, the left knee, the left hip, and the spine, 
claimed as secondary to the veteran's service-connected left 
foot disorder.  




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to April 
1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an March 1997 RO decision that denied the 
veteran's claim for an increased rating for the service-
connected left foot disorder and from a January 1998 hearing 
officer's decision that denied her claims of secondary 
service connection. 

The file contains transcripts of the veteran's hearing before 
a Hearing Officer at the RO in October 1997 and the hearing 
before this member of the Board in Washington, D.C. in May 
2000.  



REMAND

A careful review of the service medical records shows that 
the veteran had inservice treatment for complaints of left 
foot problems.  According to the history given on the 
veteran's May 1982 VA examination report, the veteran had 
developed foot problems during service, she saw a family 
physician for her foot problems after service, and she 
underwent an osteotomy of the second metatarsal head of the 
left foot in February 1980.  The physical examination in May 
1982 revealed findings of marked hallux valgus deformity of 
the left foot with moderate hammertoe deformities of the 
remaining toes on the left foot noted.  It was noted that the 
veteran had a somewhat antalgic gait.  X-ray studies revealed 
findings of flattening of the head of the left second 
metatarsal that could have resulted from an old healed 
fracture or an old healed Freiberg's infraction.  The 
diagnosis included that of bilateral hallux valgus and 
hammertoe deformity of the feet, multiple callosities with 
both feet tender, mild pes planus, and residuals of osteotomy 
of the left foot.  

In an August 1982 decision, the RO granted service connection 
for post-operative residuals of a hallux valgus deformity 
with tender callosity of the left foot.  The disability due 
to this disorder has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code 5280 (for rating 
hallux valgus), effective on November 19, 1981.   

Subsequent VA records reveal that the veteran was seen for 
left foot pain and weakness with giving way of the left foot 
(January 1983); left foot pain with falling, toes curling up, 
and calluses, diagnosed as hallux valgus formation with 
metatarsal drop (March 1983); and left foot pain causing 
considerable problems walking and diagnosed by X-ray as 
anomaly or healed fracture of the left second metatarsal head 
with associated low grade degenerative arthritis of the 
second metatarsal phalangeal joint (April 1984).  

On her most recent VA examination of the feet in November 
1997, it was noted that veteran injured her left foot in 
service approximately 20 years ago and that she has since had 
intermittent pain and swelling of the left foot.  It was 
reported that the veteran's pain was intensified by activity 
and eased by rest.  Prior resection of the head of her second 
metatarsal bone reportedly provided temporary relief.  It was 
noted that she took Tylenol, which did not help, and that she 
was forced to avoid all strenuous activity.  On physical 
examination, the examiner noted that the veteran had a well-
healed surgical incision along the dorsal aspect of the 
second metatarsal phalangeal joint.  Both feet showed 
moderate pes planus with moderate hallux valgus deformity of 
both feet and moderate bunion formation of both first 
metatarsal phalangeal joints.  It was also reported that the 
veteran's left foot had moderate hammertoe deformity, 
moderate calluses, no swelling or heat, and normal 
vasculature and temperature.  

The VA examiner stated that the veteran arose and stood 
normally and had normal heel and toe gait.  The impression 
was that of bilateral hallux valgus, left greater than right, 
status post surgery on the left.  X-ray studies revealed a 
deformity of the second metatarsal head and base of the 
second proximal phalanx presumably the result of a previous 
trauma with residual deformity.  They also showed a hallux 
valgus deformity involving the first metatarsal phalangeal 
joint.  It was noted that there was no evidence of recent 
fracture, dislocation, or other significant abnormality of 
the bone, joint, or soft tissue.  Degenerative findings were 
noted to be mild relative to the veteran's age, except at the 
second metatarsal phalangeal joint.  

Through statements and testimony at her hearings, the veteran 
contends, in essence, that the disability due to her service-
connected left foot disorder is severe enough to warrant an 
increased rating.  She claims that her left foot disorder had 
become considerably worse with progressive deterioration that 
made the foot so weak that it now gave way causing her to put 
stress upon other parts of her lower extremities.  
Specifically, she has asserted that her service-connected 
left foot disorder caused her left foot to give way in June 
1997, resulting in a fall and other injuries.  Additionally, 
the veteran has claimed that the disorder causes difficulty 
walking, as well as extreme pain and severe swelling when she 
stays on her feet for certain lengths of time.  She has noted 
that these problems have interfered with prior jobs and make 
it difficult for her to work in her current profession as a 
bartender and cook.  

In spite of the complaints of pain on use, and the X-ray 
findings of arthritic changes at the second metatarsal-
phalangeal joint, the Board finds that the most recent VA 
examination did not include comment on the extent to which 
the disability due to the veteran's service-connected foot 
disorder is exacerbated by extended use or flare-up of joint 
disease, which are reportedly precipitated by physical 
activity and alleviated by rest.  The record also contains no 
discussion as to actual functional loss attributable to the 
service-connected disability.  While the examiner reported 
that the veteran's gait was normal in 1997, the she has since 
reported that she walks in an altered manner due to the pain 
in her foot.  

The Board notes that veteran's claim of entitlement to an 
increased rating is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  VA therefore has a duty to assist her in 
developing the facts pertinent to her claim. See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On remand, the veteran 
should be given a new VA examination during which time the 
examiner should identify clinical findings in detail and 
address the applicability of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  

Because the most recent VA examination did not make any 
specific reference to the DeLuca considerations noted 
hereinabove, further development is necessary.  The Board 
notes that any pertinent treatment records not already on 
file should be obtained for review prior to the examination.  

Turning to the veteran's claim of secondary service 
connection, the Board notes that the veteran testified during 
her hearings that additional private and VA medical records 
may be available to show a causal relationship between her 
service-connected left foot disorder and the claimed 
disorders of the left ankle, the left knee, the left hip and 
the spine.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim that is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
that veteran of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file includes the veteran's statements that she 
has been treated for disorders of the left ankle, the left 
knee, the left hip and the spine.  In addition, she has 
indicated that physicians have tied at least some of these 
problems to her service-connected left foot disorder.  As 
competent evidence to support such assertions is necessary to 
well ground her claims, additional steps should be taken to 
inform the veteran that she must submit medical evidence that 
shows that she has current left ankle, left knee, left hip or 
spine disability due to her service-connected left foot 
disorder.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
post-operative residuals of a hallux 
valgus deformity with tender callosity of 
the left foot since November 1997, and 
for disorders of the left ankle, the left 
knee, the left hip, and the spine since 
separation from service.  The veteran 
also should be instructed to submit all 
medical evidence which tends to support 
her assertions that she has current 
disability of the left ankle, the left 
knee, the left hip or the spine due to 
her service-connected left foot disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
post-operative residuals of a hallux 
valgus deformity with tender callosity of 
the left foot.  The claims folder must be 
made available to the examiner prior to 
the examination.   All indicated tests 
must be performed, X-ray findings of 
arthritis must be noted, and the 
examination must include complete range 
of motion testing for the metatarsal-
phalangeal joints of the left foot.  The 
examiner should specifically comment 
whether the veteran has a foot injury, to 
include malunion or nonunion of a 
metatarsal bone, that is productive of a 
disability picture characterized as 
moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.71a including 
Diagnostic Codes 5281 and 5284 (1999).  
In addition, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the metatarsal-phalangeal 
joints due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then she should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the case. The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

